Case 3:19-cr-04301-CAB Document 29 Filed 08/07/20 Pagel

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

“yon ||
UNITED STATES DISTRICT CouRT | AUG 0% 2020 |

SOUTHERN DISTRICT OF CALIFORNIA CLERK Geis iaiet ceudt
SOUTHERN DISTRICT GF CAIFORMIA |

 
      

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIWMNAL.CASE._.
Vv. _ (For Offenses Committed On or After November 1, 1987).
SEVE IVAN SARABIA-TORRES (1) Case Number: 19CR4301-CAB

DAVID L. BAKER

Defendant’s Attomey

USM Number - 89595298

[] -
THE DEFENDANT:

- BJ pleaded guilty to counts) ONE (1) AND TWO (2) OF THE TWO-COUNT INFORMATION

 

L] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, fhe defendant is adjudged guilty of such count(s), which involve the following offense(s):

DI

O

xl

 

Count

Title & Section Nature of Offense Number(s)
21 USC 952,960 IMPORTATION OF HEROIN 1 ,

21 USC 952, 960 IMPORTATION OF FENTANYL N-pheny!-N- [1-(2- | 2

phenylethly)- “+ piperidinyl]
The defendant is sentenced as provided in pages 2 through _ 2 | of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,

[1 The defendant has been found not guilty on count(s)

oO Count(s) | is dismissed on the motion of the United States.

 

Assessment : $100.00 PER COUNT FOR A TOTAL OF $200.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible,

JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C1 Forfeiture pursuant to order filed . , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid, If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 7, 2020 )

Date of Imposition of Sentence

 

 

- HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

sr

 

 
‘ * Case 3:19-cr-04301-CAB Document 29 Filed 08/07/20 PagelD.68 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: SEVE IVAN SARABIA-TORRES (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR4301-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to > be imprisoned for a total term of:
21 MONTHS, PER- COUNT TO RUN- CONCURRENT.

Sentence imposed pursuant to Title 8 USC Section 1326(b). _
The court makes the following recommendations to the Bureau of Prisons:

OO

[} The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LO) at AM. ~ on

 

 

CO) as notified by the United States Marshal.

qo. The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C) onor before
C1 as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office, |

RETURN
[have executed this judgment as follows:.

Defendant delivered on , : . to

 

 

. at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL |
it

 

19CR4301-CAB

 
